Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. The Office after reviewing the applicant’s arguments respectfully disagrees with the applicant’s rationale and remarks supporting said arguments for the reasons stated below.  During patent examination, the pending claims must be "given their broadest reasonable interpretation {BRI} consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard: 
The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1).
Because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow."); In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) (Claim 9 was directed to a process of analyzing data …The court explained that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim." The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the PTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the "PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification."). 
               The applicant argues that prior references Watanabe et al. (US 20110102302A1) in view of Uehara et al. (US 20040041747A1) do not disclose the present claims. The applicant argues the present application disclosed in FIGs. 1-2 (reproduced blow), the first convex lens 131 is a plano-convex lens while the second convex lens 132 is a meniscus lens (see FIG. 1), or the first convex lens 131 is a plano-convex lens while the second convex lens 132 is a lenticular lens (see FIG. 2), that is, a shape of the first convex lens 131 is different from a shape of the second convex lens 132.   
These arguments are unpersuasive as the shape of both lenses are convex as described and what distinguishes the applicant’s is not the similar shaped convex lenses 131 and 132 but how light passes through the convex shaped lenses due to the different surface patterns of the light incident and light exiting surfaces.  As such these arguments are unpersuasive for the reasons below
Response: The word shape is not included in the applicant’s specification and its common accepted definition from the Merriam Webster dictionary, defines shape as - noun, Definition of shape (Entry 2 of 2) 1a: the visible makeup characteristic of a particular item or kind of item See: https://www.merriam-webster.com/dictionary/shape.  A convex shape is a shape where all of its parts "point outwards." In other words, no part of it points inwards. For example, a full pizza is a convex shape as its full outline (circumference) points outwards. See: https://www.cuemath.com/geometry/convex-shapes-functions/. It is not clear how a first convex lens and a second convex lens would not have the same shape when both lenses are clearly described as “convex”.  What the specification discusses are three type of convex lenses all of which have a convex shaped lens parts.  An example of the confusion lies in “a thickness of the first convex lens is decreased progressively”.  Thickness of a shape does not alter its shape although it may alter the light entering or exiting the lens.  
Even when the applicant tries to use paragraphs, [0069] and [0075] to distinguish its invention it discusses, when light emitted by the panel body 10 passes through the first convex lens 131 and the second convex lens 132 having different shapes in sequence, a magnification of an image at the edge of the splicing seam 10a is increased by convergence of light, and a distance between the cover plate 11 and the panel body 10 can be reduced.  The Office notes that the different “shapes” are those of the surfaces light passes thru as described in the specification, not the convex lenses which by definition have similar shapes.
The Office does not find this argument persuasive and in light of Lin et al., US Patent Application (20200089095) which discusses a projection camera using multiple shaped convex lenses to produce better images including three dimensional images by using the different convex lenses in sequences.  The applicant must do more to distinguish and clarify its invention.

Examiner’s Note

However, in an attempt to advance prosecution of the application, the Office notes that the specification does set these lenses apart when it discusses the light incident and the light exiting surfaces of each convex lens and how that surface helps creates the applicant’s invention.  The Office suggests the applicant may focus any further amendments on clarifying that part of the invention as an area it may distinguish its invention.  The applicant may find an interview with the Examiner to be helpful in clarifying any remaining issues in an effort to move the prosecution of this application forward.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Watanabe et al., US Patent Application (20110102302), hereinafter “Watanabe”, Uehara et al., US Patent Application (20040041747), hereinafter “Uehara” and Lin et al., US Patent Application (20200089095), hereinafter “Lin”

Regarding claim 1 Watanabe discloses a spliced display panel, comprising: a panel body comprising at least one splicing seam The liquid crystal display panels 10 and 20 include: display regions 10A and 20A … the non-display region 30 includes the frame regions 10F and 20F, and if any gap … such a gap or connecting portion also belongs in the non-display region 30. [Watanabe para 0064 see Fig. 1]; and 
a cover plate disposed on a light-exiting side of the panel body, and symmetrically arranged along the splicing seam, the light-transmitting covers 14 and 24 are disposed on the viewer's side of the liquid crystal display panels 10 and 20 [Watanabe para 0066];
wherein the cover plate comprises a cover plate body and a lens assembly connected to the cover plate body, the lens assembly is integrally formed with the cover plate body, and the lens assembly is fixedly connected to another adjacent lens assembly, The light-transmitting covers 14 and 24 include lens portions 141 and 241 and flat plate portions 142 and 242. The lens portions 141 and 241 are provided at edge portions of the light-transmitting covers 14 and 24, whereas the flat plate portions 142 and 242 are provided in portions of the light-transmitting covers 14 and 24 other than the lens portions 141 and 241 [Watanabe para 0066];
wherein an orthographic projection of the lens assembly on a plane where the panel body is located covers at least the splicing seam, The light-transmitting covers 14 and 24 include lens portions 141 and 241 [Watanabe para 0066]; and 
Watanabe does not explicitly disclose but Uehara teaches wherein the lens assembly comprises a first convex lens and a second convex lens, the first convex lens is disposed on a side of the lens assembly close to the panel body, and the second convex lens is disposed on a side of the lens assembly away from the panel body. The optical distributor 3 is provided with a convex lenticular lens 31 as first optical unit and also a convex lenticular lens 32 as second optical unit. …. The lenticular lens 32 having the same shape as the lenticular lens 31 has two sides, one being flat and the other having a plurality of semicylindrical projections 32a (cylindrical lenses) formed thereon. … The lenticular lenses 31 and 32 are arranged in parallel to each other in such a way that the projections 31a face the projections 32a. The lenticular lens 32 is located closer to the LCD unit 2 than the lenticular lens 31. [Uehara para 0082] and
a shape of the first convex lens is different from a shape of the second convex lens, (please see sect. 112 rejection above) The projection lens 60 is, for example, a combination of one or a plurality of optical lenses with refractive powers, which is, for example, a combination of non-planar lenses including a biconcave lens, a lenticular lens, a concavo-convex lens, a convexo-concave lens, a plano-convex lens, a plano-concave lens, etc. In an embodiment, the projection lens 60 may also include a planar optical lens for projecting the image beam L1 coming from the light valve 50 to the projection target in a reflective or transmissive manner. [Lin para 0027]


    PNG
    media_image1.png
    507
    523
    media_image1.png
    Greyscale



	Watanabe discloses a direct-viewing type display device according to the present invention includes: at least one display panel 10 having a display region 10A and a frame region 10F provided outside the display region, with a boundary extending along the first direction between the display region and the frame region; and at least one light-transmitting cover 14 disposed on a viewer's side of the at least one display panel. The at least one light-transmitting cover includes a lens portion 141 disposed astride the boundary for refracting a portion of light going out from the display region toward the frame region; and a viewer-side surface 1411 of the lens portion is a curved surface, and a rear-side surface 1412 of the lens portion is also a curved surface. According to the present invention, with a simpler structure than conventionally, there is provided a display device whose frame region is obscured, or which can display a jointless image in the case of being tiled up, and yet which has a high display quality and is suitable for thinness and light-weightness.
	Uehara discloses a image switching display apparatus is provided with a liquid crystal display unit and first and second lenticular lenses. To display a 3D image, the first lenticular lens is arranged in such a way that the optical axis of the first lenticular lens coincides with the optical axis of the second lenticular lens so that pixels for a left eye display an image for a left eye and pixels for a right eye display an image for a right eye. To display a 2D image, the first lenticular lens is arranged in such a way that the optical axis of the first lenticular lens is shifted from the optical axis of the second lenticular lens by half a lens pitch so that the pixels for the left eye and the pixels for the right eye display the same image independently
	Lin discloses a polarizing rotation device including a rotation shaft, a driving element and a polarizing element is provided. The driving element is configured to drive the rotation shaft to rotate. The polarizing element is connected to the rotation shaft and is disposed on a transmission path of at least one beam, where the driving element is configured to drive the polarizing element to rotate sequentially while taking the rotation shaft as a rotation central axis, and when the polarizing element is rotated, the at least one beam penetrates through the polarizing element, and the at least one beam penetrating through the polarizing element has different polarization states at different time. Therefore, when a projection device is in a polarized stereoscopic mode, a color or brightness of a display image is uniform, and a user observes a 3D display image with good uniformity.
	Prior to the effective date of the invention, it would have been obvious to one skilled in the art to combine the teachings of Watanabe, Uehara and Lin.  Uehara discloses a display lens system, which would allow Watanabe’s display to provide a high display quality and is particularly suitable for mobile usages such as in a portable telephone. Lin enables the system to produce good uniform quality 3D images.

Regarding claim 2 Watanabe, Uehara and Lin discloses everything above (see claim 1). In addition Uehara discloses wherein the first convex lens comprises a first light incident surface and a first light-exiting surface; and wherein the first convex lens is a plano-convex lens, the first light-incident surface is a plane, the first light-emitting surface is a convex surface, and a thickness of the first convex lens is decreased progressively from an end away from the splicing seam to an end close to the splicing seam. The optical distributor 3 is provided with a convex lenticular lens 31 as first optical unit and also a convex lenticular lens 32 as second optical unit. …. The lenticular lens 32 having the same shape as the lenticular lens 31 has two sides, one being flat and the other having a plurality of semicylindrical projections 32a (cylindrical lenses) formed thereon. … The lenticular lenses 31 and 32 are arranged in parallel to each other in such a way that the projections 31a face the projections 32a. The lenticular lens 32 is located closer to the LCD unit 2 than the lenticular lens 31. [Uehara para 0082]

Regarding claim 3 Watanabe, Uehara and Lin discloses everything above (see claim 2). In addition, Watanabe discloses wherein the second convex lens comprises a second light incident surface and a second light-exiting surface; and wherein the second convex lens is a meniscus lens, the second light incident surface is a concave surface, and the second light-exiting surface is a convex surface. The light-transmitting covers 14 and 24 include lens portions 141 and 241 [Watanabe para 0066];

Regarding claim 4 Watanabe, Uehara and Lin discloses everything above (see claim 3). In addition, Uehara discloses wherein an end of the second convex lens close to the splicing seam is fixedly connected to the first convex lens. The lenticular lenses 31 and 32 are arranged in parallel to each other in such a way that the projections 31a face the projections 32a. The lenticular lens 32 is located closer to the LCD unit 2 than the lenticular lens 31. [Uehara para 0082]

Regarding claim 5 Watanabe, Uehara and Lin discloses everything above (see claim 2). In addition, Uehara discloses wherein the second convex lens comprises a second light incident surface and a second light-exiting surface; and wherein the second convex lens is a lenticular lens, and the second light incident surface and the second light-exiting surface are both convex surfaces. The lenticular lenses 31 and 32 are arranged in parallel to each other in such a way that the projections 31a face the projections 32a. The lenticular lens 32 is located closer to the LCD unit 2 than the lenticular lens 31. [Uehara para 0082]

Regarding claim 6 Watanabe, Uehara and Lin discloses everything above (see claim 5). In addition, Uehara discloses wherein an end of the second convex lens away from the splicing seam is fixedly connected to the first convex lens. The lenticular lenses 31 and 32 are arranged in parallel to each other in such a way that the projections 31a face the projections 32a. The lenticular lens 32 is located closer to the LCD unit 2 than the lenticular lens 31. [Uehara para 0082]

Regarding claim 7 Watanabe, Uehara and Lin discloses everything above (see claim 1). In addition, Uehara discloses wherein the lens assembly is screwed to the panel body. The lenticular lenses 31 and 32 are arranged in parallel to each other in such a way that the projections 31a face the projections 32a. The lenticular lens 32 is located closer to the LCD unit 2 than the lenticular lens 31. [Uehara para 0082] (One skilled in the art would have known the technology of using a common screw to attach bodies to each other)


Regarding claim 8 Watanabe teaches a spliced display panel, comprising: a panel body comprising at least one splicing seam The liquid crystal display panels 10 and 20 include: display regions 10A and 20A … the non-display region 30 includes the frame regions 10F and 20F, and if any gap … such a gap or connecting portion also belongs in the non-display region 30. [Watanabe para 0064 see Fig. 1];
and a cover plate disposed on a light-exiting side of the panel body, and symmetrically arranged along the splicing seam, The liquid crystal display panels 10 and 20 include: display regions 10A and 20A … the non-display region 30 includes the frame regions 10F and 20F, and if any gap … such a gap or connecting portion also belongs in the non-display region 30. [Watanabe para 0064 see Fig. 1];
wherein the cover plate comprises a cover plate body and a lens assembly connected to the cover plate body, and an orthographic projection of the lens assembly on a plane where the panel body is located covers at least the splicing seam, The light-transmitting covers 14 and 24 include lens portions 141 and 241 and flat plate portions 142 and 242. The lens portions 141 and 241 are provided at edge portions of the light-transmitting covers 14 and 24, whereas the flat plate portions 142 and 242 are provided in portions of the light-transmitting covers 14 and 24 other than the lens portions 141 and 241 [Watanabe para 0066];
 and Watanabe does not explicitly disclose but Uehara teaches wherein the lens assembly comprises a first convex lens and a second convex lens, the first convex lens is disposed on a side of the lens assembly close to the panel body, and the second convex lens is disposed on a side of the lens assembly away from the panel body The optical distributor 3 is provided with a convex lenticular lens 31 as first optical unit and also a convex lenticular lens 32 as second optical unit. …. The lenticular lens 32 having the same shape as the lenticular lens 31 has two sides, one being flat and the other having a plurality of semicylindrical projections 32a (cylindrical lenses) formed thereon. … The lenticular lenses 31 and 32 are arranged in parallel to each other in such a way that the projections 31a face the projections 32a. The lenticular lens 32 is located closer to the LCD unit 2 than the lenticular lens 31. [Uehara para 0082]; and
a shape of the first convex lens is different from a shape of the second convex lens, (please see sect. 112 rejection above) The projection lens 60 is, for example, a combination of one or a plurality of optical lenses with refractive powers, which is, for example, a combination of non-planar lenses including a biconcave lens, a lenticular lens, a concavo-convex lens, a convexo-concave lens, a plano-convex lens, a plano-concave lens, etc. In an embodiment, the projection lens 60 may also include a planar optical lens for projecting the image beam L1 coming from the light valve 50 to the projection target in a reflective or transmissive manner. [Lin para 0027]

Watanabe discloses a direct-viewing type display device according to the present invention includes: at least one display panel 10 having a display region 10A and a frame region 10F provided outside the display region, with a boundary extending along the first direction between the display region and the frame region; and at least one light-transmitting cover 14 disposed on a viewer's side of the at least one display panel. The at least one light-transmitting cover includes a lens portion 141 disposed astride the boundary for refracting a portion of light going out from the display region toward the frame region; and a viewer-side surface 1411 of the lens portion is a curved surface, and a rear-side surface 1412 of the lens portion is also a curved surface. According to the present invention, with a simpler structure than conventionally, there is provided a display device whose frame region is obscured, or which can display a jointless image in the case of being tiled up, and yet which has a high display quality and is suitable for thinness and light-weightness.
	Uehara discloses a image switching display apparatus is provided with a liquid crystal display unit and first and second lenticular lenses. To display a 3D image, the first lenticular lens is arranged in such a way that the optical axis of the first lenticular lens coincides with the optical axis of the second lenticular lens so that pixels for a left eye display an image for a left eye and pixels for a right eye display an image for a right eye. To display a 2D image, the first lenticular lens is arranged in such a way that the optical axis of the first lenticular lens is shifted from the optical axis of the second lenticular lens by half a lens pitch so that the pixels for the left eye and the pixels for the right eye display the same image independently
	Lin discloses a polarizing rotation device including a rotation shaft, a driving element and a polarizing element is provided. The driving element is configured to drive the rotation shaft to rotate. The polarizing element is connected to the rotation shaft and is disposed on a transmission path of at least one beam, where the driving element is configured to drive the polarizing element to rotate sequentially while taking the rotation shaft as a rotation central axis, and when the polarizing element is rotated, the at least one beam penetrates through the polarizing element, and the at least one beam penetrating through the polarizing element has different polarization states at different time. Therefore, when a projection device is in a polarized stereoscopic mode, a color or brightness of a display image is uniform, and a user observes a 3D display image with good uniformity.
	Prior to the effective date of the invention, it would have been obvious to one skilled in the art to combine the teachings of Watanabe, Uehara and Lin.  Uehara discloses a display lens system, which would allow Watanabe’s display to provide a high display quality and is particularly suitable for mobile usages such as in a portable telephone. Lin enables the system to produce good uniform quality 3D images.

Regarding claim 9 Watanabe, Uehara and Lin discloses everything above (see claim 8). In addition, Uehara discloses wherein the first convex lens comprises a first light incident surface and a first light-exiting surface; and wherein the first convex lens is a plano-convex lens, the first light-incident surface is a plane, the first light-emitting surface is a convex surface, and a thickness of the first convex lens is decreased progressively from an end away from the splicing seam to an end close to the splicing seam. The optical distributor 3 is provided with a convex lenticular lens 31 as first optical unit and also a convex lenticular lens 32 as second optical unit. …. The lenticular lens 32 having the same shape as the lenticular lens 31 has two sides, one being flat and the other having a plurality of semicylindrical projections 32a (cylindrical lenses) formed thereon. … The lenticular lenses 31 and 32 are arranged in parallel to each other in such a way that the projections 31a face the projections 32a. The lenticular lens 32 is located closer to the LCD unit 2 than the lenticular lens 31. [Uehara para 0082]

Regarding claim 10 Watanabe, Uehara and Lin discloses everything above (see claim 9). In addition, Uehara discloses wherein the second convex lens comprises a second light incident surface and a second light-exiting surface; and wherein the second convex lens is a meniscus lens, the second light incident surface is a concave surface, and the second light-exiting surface is a convex surface. The lenticular lenses 31 and 32 are arranged in parallel to each other in such a way that the projections 31a face the projections 32a. The lenticular lens 32 is located closer to the LCD unit 2 than the lenticular lens 31. [Uehara para 0082]

Regarding claim 11 Watanabe, Uehara and Lin discloses everything above (see claim 10). In addition, Uehara discloses wherein an end of the second convex lens close to the splicing seam is fixedly connected to the first convex lens. The lenticular lenses 31 and 32 are arranged in parallel to each other in such a way that the projections 31a face the projections 32a. The lenticular lens 32 is located closer to the LCD unit 2 than the lenticular lens 31. [Uehara para 0082]

Regarding claim 12 Watanabe, Uehara and Lin discloses everything above (see claim 9). In addition, Uehara discloses wherein the second convex lens comprises a second light incident surface and a second light-exiting surface; and wherein the second convex lens is a lenticular lens, and the second light incident surface and the second light-exiting surface are both convex surfaces. The lenticular lenses 31 and 32 are arranged in parallel to each other in such a way that the projections 31a face the projections 32a. The lenticular lens 32 is located closer to the LCD unit 2 than the lenticular lens 31. [Uehara para 0082]

Regarding claim 13 Watanabe, Uehara and Lin discloses everything above (see claim 12). In addition, Uehara discloses wherein an end of the second convex lens away from the splicing seam is fixedly connected to the first convex lens. image switching display apparatus can further comprise an actuator, attached to at least one of the first and second optical unit, for moving the one of the first and second optical unit in relative to the other optical unit [Uehara para 0036]

Regarding claim 14 Watanabe, Uehara and Lin discloses everything above (see claim 8). In addition, Uehara discloses wherein the lens assembly is fixedly connected to another adjacent lens assembly. attached to at least one of the first and second optical unit, for moving the one of the first and second optical unit in relative to the other optical unit [Uehara para 0036]

Regarding claim 15 Watanabe, Uehara and Lin discloses everything above (see claim 8). In addition, Uehara discloses wherein the lens assembly is integrally formed with the cover plate body. A frame 7 for suppressing transformation of the lenticular lens 31, such as warping and deformation, is attached to the periphery of the lenticular lens 31. Attached to the frame 7 is an actuator 6 which can move the lenticular lens 31 in the direction 11 with respect to the lenticular lens 32. [Uehara para 0084]

Regarding claim 16 Watanabe, Uehara and Lin discloses everything above (see claim 8). In addition, Uehara discloses wherein the lens assembly is screwed to the panel body. A frame 7 for suppressing transformation of the lenticular lens 31, such as warping and deformation, is attached to the periphery of the lenticular lens 31. Attached to the frame 7 is an actuator 6 which can move the lenticular lens 31 in the direction 11 with respect to the lenticular lens 32. [Uehara para 0084]

Regarding claim 17 Watanabe discloses a spliced display device, comprising a spliced display panel, the spliced display panel comprising: a panel body comprising at least one splicing seam The liquid crystal display panels 10 and 20 include: display regions 10A and 20A … the non-display region 30 includes the frame regions 10F and 20F, and if any gap … such a gap or connecting portion also belongs in the non-display region 30. [Watanabe para 0064 see Fig. 1]; 
 and a cover plate disposed on a light-exiting side of the panel body, and symmetrically arranged along the splicing seam, the light-transmitting covers 14 and 24 are disposed on the viewer's side of the liquid crystal display panels 10 and 20 [Watanabe para 0066];
wherein the cover plate comprises a cover plate body and a lens assembly connected to the cover plate body, and an orthographic projection of the lens assembly The light-transmitting covers 14 and 24 include lens portions 141 and 241 and flat plate portions 142 and 242. The lens portions 141 and 241 are provided at edge portions of the light-transmitting covers 14 and 24, whereas the flat plate portions 142 and 242 are provided in portions of the light-transmitting covers 14 and 24 other than the lens portions 141 and 241 [Watanabe para 0066];
 on a plane where the panel body is located covers at least the splicing seam, The light-transmitting covers 14 and 24 include lens portions 141 and 241 [Watanabe para 0066]; and 
Watanabe does not explicitly disclose but Uehara teaches wherein the lens assembly comprises a first convex lens and a second convex lens, the first convex lens is disposed on a side of the lens assembly close to the panel body, and the second convex lens is disposed on a side of the lens assembly away from the panel body. The optical distributor 3 is provided with a convex lenticular lens 31 as first optical unit and also a convex lenticular lens 32 as second optical unit. …. The lenticular lens 32 having the same shape as the lenticular lens 31 has two sides, one being flat and the other having a plurality of semicylindrical projections 32a (cylindrical lenses) formed thereon. … The lenticular lenses 31 and 32 are arranged in parallel to each other in such a way that the projections 31a face the projections 32a. The lenticular lens 32 is located closer to the LCD unit 2 than the lenticular lens 31. [Uehara para 0082]; and 
a shape of the first convex lens is different from a shape of the second convex lens, (please see sect. 112 rejection above) The projection lens 60 is, for example, a combination of one or a plurality of optical lenses with refractive powers, which is, for example, a combination of non-planar lenses including a biconcave lens, a lenticular lens, a concavo-convex lens, a convexo-concave lens, a plano-convex lens, a plano-concave lens, etc. In an embodiment, the projection lens 60 may also include a planar optical lens for projecting the image beam L1 coming from the light valve 50 to the projection target in a reflective or transmissive manner. [Lin para 0027]


Watanabe discloses a direct-viewing type display device according to the present invention includes: at least one display panel 10 having a display region 10A and a frame region 10F provided outside the display region, with a boundary extending along the first direction between the display region and the frame region; and at least one light-transmitting cover 14 disposed on a viewer's side of the at least one display panel. The at least one light-transmitting cover includes a lens portion 141 disposed astride the boundary for refracting a portion of light going out from the display region toward the frame region; and a viewer-side surface 1411 of the lens portion is a curved surface, and a rear-side surface 1412 of the lens portion is also a curved surface. According to the present invention, with a simpler structure than conventionally, there is provided a display device whose frame region is obscured, or which can display a jointless image in the case of being tiled up, and yet which has a high display quality and is suitable for thinness and light-weightness.
	Uehara discloses a image switching display apparatus is provided with a liquid crystal display unit and first and second lenticular lenses. To display a 3D image, the first lenticular lens is arranged in such a way that the optical axis of the first lenticular lens coincides with the optical axis of the second lenticular lens so that pixels for a left eye display an image for a left eye and pixels for a right eye display an image for a right eye. To display a 2D image, the first lenticular lens is arranged in such a way that the optical axis of the first lenticular lens is shifted from the optical axis of the second lenticular lens by half a lens pitch so that the pixels for the left eye and the pixels for the right eye display the same image independently
	Lin discloses a polarizing rotation device including a rotation shaft, a driving element and a polarizing element is provided. The driving element is configured to drive the rotation shaft to rotate. The polarizing element is connected to the rotation shaft and is disposed on a transmission path of at least one beam, where the driving element is configured to drive the polarizing element to rotate sequentially while taking the rotation shaft as a rotation central axis, and when the polarizing element is rotated, the at least one beam penetrates through the polarizing element, and the at least one beam penetrating through the polarizing element has different polarization states at different time. Therefore, when a projection device is in a polarized stereoscopic mode, a color or brightness of a display image is uniform, and a user observes a 3D display image with good uniformity.
	Prior to the effective date of the invention, it would have been obvious to one skilled in the art to combine the teachings of Watanabe, Uehara and Lin.  Uehara discloses a display lens system, which would allow Watanabe’s display to provide a high display quality and is particularly suitable for mobile usages such as in a portable telephone. Lin enables the system to produce good uniform quality 3D images.


Regarding claim 18 Watanabe, Uehara and Lin discloses everything above (see claim 17). In addition, Watanabe discloses wherein the first convex lens comprises a first light incident surface and a first light-exiting surface; and wherein the first convex lens is a plano-convex lens, the first light-incident surface is a plane, the first light-emitting surface is a convex surface, and a thickness of the first convex lens is decreased progressively from an end away from the splicing seam to an end close to the splicing seam. The light-transmitting covers 14 and 24 include lens portions 141 and 241 [Watanabe para 0066];

Regarding claim 19 Watanabe, Uehara and Lin discloses everything above (see claim 18). In addition, Uehara discloses wherein the second convex lens comprises a second light incident surface and a second light-exiting surface; and wherein the second convex lens is a meniscus lens, the second light incident surface is a concave surface, and the second light-exiting surface is a convex surface. The optical distributor 3 is provided with a convex lenticular lens 31 as first optical unit and also a convex lenticular lens 32 as second optical unit. …. The lenticular lens 32 having the same shape as the lenticular lens 31 has two sides, one being flat and the other having a plurality of semicylindrical projections 32a (cylindrical lenses) formed thereon. … The lenticular lenses 31 and 32 are arranged in parallel to each other in such a way that the projections 31a face the projections 32a. The lenticular lens 32 is located closer to the LCD unit 2 than the lenticular lens 31. [Uehara para 0082]

Regarding claim 20 Watanabe, Uehara and Lin discloses everything above (see claim 19). In addition, Uehara discloses wherein an end of the second convex lens close to the splicing seam is fixedly connected to the first convex lens. The lenticular lenses 31 and 32 are arranged in parallel to each other in such a way that the projections 31a face the projections 32a. The lenticular lens 32 is located closer to the LCD unit 2 than the lenticular lens 31. [Uehara para 0082]

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694